DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

	Claims 1-15 are pending and presented for examination.


Priority

	Acknowledgement is made of applicant's request for foreign priority under 35 U.S.C. §119(a)-(d). Certified copies of the priority documents have been received.

Claim Objections
Claim 4 is objected to because of the following informalities:  The last line has an errant “y”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite “namely a purified organic solvent extract” it is unclear if this is what the filtrate of claim 1 and 11 is in particular or of this is an optional limitation and as such the metes and bounds thereof cannot be instantly construed. All claims which depend from 1 are rejected for this same reason due to the dependency thereon.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 3 and 14 recite the broad limitation of “selected from copper chloride or copper bromide” and the narrower limitation of “optionally copper bromide”, this is a broad limitation followed by a narrow limitation the usage of “optionally” is not seen as an optional claiming feature, but a narrower recitation as it is further limiting the previous selection.
Claim 4 recites “one or more selected from the group consisting of . . . “ and the narrower limitation of “optionally the toluene”.
Claims 5 and 6 recite “1-24 hours” as the broader limitation and as the narrower limitation “1-8 hours . . . 2-3 hours”.

Claims 9 and 13 recite the broader limitation of “a phenyl solvent or carbon disulfide” and the narrower limitation of “optionally . . . further optionally . . . “.
Claim 13 recites “20-60 minutes” as the broader limitation and narrower of “20-40 . . . 40 minutes”.
Claim 15 recites the broad limitation of “optionally copper chloride or copper bromide” and the narrower of “copper bromide”.
All claims are being construed as being drawn to the broader limitations recited.

Claim Objections
Claim 4 is objected to for an errant “y” between “optionally” and “toluene”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub No. 20150246147 to Akiyama et al. (hereinafter, “Akiyama at __”; cited by applicants) in view of “Non-Chromatographic Purification of Endohedral Metallofullerenes” to Wang et al. (hereinafter, “Wang at __”; cited and provided by applicants).

a) Complexing precipitation of the metallofullerene (Gd@C82, Akiyama at [0071]) with a Lewis acid which comprises:
Adding a Lewis acid (Akiyama at [0017]) to an organic solvent (toluene, Akiyama at [0043]) extract containing the metallofullernes to react therewith, followed by filtering (Akiyama at [0032]), and collecting the resulting precipitate and filtrate (Id.), wherein the precipitate is a complex of the metallofullerene M@C82 and the Lewis acid, and the filtrate contains hollow fullerenes (Akiyama at [0048]); and
b) Extracting the metallofullerne M@C82 which comprises:
Washing the precipitate with water ([0032] or “weak acid salts” in [0057]) to remove the residual Lewis acid, then adding an organic solvent to fully dissolve the precipitate (Akiyama at [0059]) followed by filtering to thereby obtain a filtrate of a purified metallofullerene (Akiyama at [0067]).
M can be others besides Gd (Akiyama at [0034]).
However, Akiyama does not expressly state that the Lewis acid is one or more of zinc chloride, nickel chloride, copper chloride, zinc bromide, nickel bromide, or copper bromide.
Wang in a method of treating Gd@C82 (Wang at 2) discloses usage of TiCl4 (like in Akiyama) and ZnCl2, CuCl2, or NiCl2 (Wang at “Table 1”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Akiiyama in view of the zinc/copper/nickel chloride of Wang. The teaching or suggested motivation in doing so being an additive to separate more reactive metallofullerenes (Wang at 6).
Turning to claim 5, 1 second to 12 hours is the reaction time (Akiyama at [0053]).
2v-C82 and M@Cs-C82 though the Office cannot test for this. See MPEP 2112 V, "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency' under 35 U.S.C. 102, on prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433-34 (CCPA 1977))".

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Akiyama in view of Wang as applied to claim 1 above, and in further view of “Extractions of Y@C60, Ba@C60, La@C60, Ce@C60,
Pr@C60, Nd@C60, and Gd@C60 with Aniline” to Kubozono et al. (hereinafter, “Kubozono at __”).
	Regarding claim 6, neither Akiyama or Wang expressly state usage of ultrasonic reactions.
	Kubozono in a method of treating M@C82 discloses usage of ultrasonication for 3 hours (Kubozon oat 6998 R col).
	Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Akiyama and Wang in further view of the ultrasonication of Kubozono. The teaching or suggested motivation in doing so being low temperature sonication of the soot and dissolution in the solvent/toluene (Id.).

Claim(s) 1, 2, 4, 5, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over “CuCl2 for the Isolation of a Broad Array of Endohedral Fullerenes Containing Metallic, Metallic Carbide, Metallic Nitride, and Metallic Oxide Clusters, and Separation of Their Structural Isomers” to Stevenson et al. (hereinafter, “Stevenson at __”; cited and provided by applicants) in view of Wang.
Regarding claims 1, 2, 4, 7 and 9, Stevenson discloses a method for separating a metallofullerene (Stevenson at 9608 R col) comprising:
a) Complexing precipitation of the metallofullerene M@C82 with a Lewis acid which comprises adding a Lewis acid to an organic solvent (copper chloride to carbon disulfide) followed by filtering and collecting the resulting precipitate and filtrate to form a complex of the M@C82 and lewis acid containing hollow fullerenes (Id.) wherein M=Er (Stevenson at 9607 R col).
However, Stevenson does not expressly state step b of washing.
Wang in a method of separating M@C82 discloses extraction of the metallofullerene via washing the precipitate to remove the residual Lewis acid and adding it to an organic solvent to fully dissolve the precipitate followed by filtering to obtain a filtrate of the purified extract of metallofullerene (Wang at [0058]-[0059]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Stevenson in view of the washing and dissolution of Wang. The teaching or suggested motivation in doing so being full separation from the soot (Wang at [0059]).
With respect to claim 5, stirring is for 15 minutes (9607 R col).
As to claim 10, given application of the same method one of ordinary skill in the art would expect the same filtrate to be formed, that containing hollow fullerenes and M@C2v-C82 and M@Cs-C82 though the Office cannot test for this.

Claims 8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama in view of Wang as applied to claim 1 and 10 above respectively, and in further view of “Selective Complexation and Reactivity of Metallic Nitride and Oxometallic Fullerenes with Lewis Acids and Use as an Effective Purification Method” to Stevenson et al. (hereinafter, “Stevenson-2 at __”).

Stevenson-2 in a method of separating metallofullerenes discloses separating isomers via adding a Lewis acid of iron chloride (for 55 minutes) to an organic solvent of carbon disulfide which is then precipitated and filtered (Stevenson-2 at 11686 R col); and
Washing the precipitate with washed with water and sodium bicarbonate (This also covers the rejection of claim 8 as this can be performed prior to isomer separation, Id.) to remove the residual Lewis acid and then adding an organic solvent to fully dissolve the precipitate followed by filtering thereby obtaining filtrate 2 which is an organic solution containing the desired isomer. 
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Akiyama and Wang in further view of the isomer separation of Stevenson-2. The teaching or suggested motivation in doing so being isomer extraction and particular enrichment (Stevenson-2 at 11686 R col).
Turning to claims 13 and 14, Stevenson-2 discloses that this can be an alternative method for separating Gd@C82 (Stevenson-2 at 11685 R col) as such usage of the same Lewis acid to separate such in the primary reference would be well within the level of ordinary skill in the art as they are recognized equivalents for separation of metallofullerenes which does not impart patentability (See MPEP 2144.06 et seq.). 
As to claim 15, given the usage of “optionally” in the claim the claimed Lewis acids are not necessary to meet the claim (Though Wang discloses copper chloride as laid out supra).

Claims 8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson in view of Wang as applied to claim 1 and 10 above respectively, and in further view of Stevenson-2.
Regarding claims 11-13, neither Stevenson or Wang expressly state separating of isomers.

Washing the precipitate with washed with water and sodium bicarbonate (This also covers the rejection of claim 8 as this can be performed prior to isomer separation, Id.) to remove the residual Lewsi acid and then adding an organic solvent to fully dissolve the precipitate followed by filtering thereby obtaining filtrate 2 which is an organic solution containing the desired isomer.
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Stevenson and Wang in further view of the isomer separation of Stevenson-2. The teaching or suggested motivation in doing so being isomer extraction and particular enrichment (Stevenson-2 at 11686 R col).
Turning to claims 13 and 14, Stevenson-2 discloses that this can be an alternative method for separating Gd@C82 (Stevenson-2 at 11685 R col) as such usage of the same Lewis acid to separate such in the primary reference would be well within the level of ordinary skill in the art as they are recognized equivalents for separation of metallofullerenes which does not impart patentability (See MPEP 2144.06 et seq.). 
As to claim 15, given the usage of “optionally” in the claim the claimed Lewis acids are not necessary to meet the claim (Though Wang discloses copper chloride as laid out supra).

Conclusion
Claims 1-15 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848.  The examiner can normally be reached on Monday-Thursday 06:45 AM to 04:45 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759